Citation Nr: 1509155	
Decision Date: 03/03/15    Archive Date: 03/17/15

DOCKET NO.  12-31 179A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for left knee anterior cruciate ligament insufficiency with subluxation (left knee instability).

2.  Entitlement to a rating in excess of 10 percent for left knee traumatic arthritis (left knee arthritis).

3.  Entitlement to a compensable rating for scarring of the left knee.

4.  Entitlement to a compensable rating for left leg length discrepancy.

5.  Entitlement to a rating in excess of 10 percent for right knee degenerative joint disease.

6.  Entitlement to service connection for left leg locking, claimed as left leg limitation due to lack of full extension.

7.  Entitlement to service connection for allergic sinusitis/rhinitis.

8.  Entitlement to service connection for asthma.

9.  Entitlement to service connection for tinnitus.

10.  Entitlement to service connection for bilateral pes planus.

11.  Entitlement to service connection for pseudofolliculitis barbae (PFB), claimed as chloracne.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1994 to January 1999.

This appeal comes to the Board of Veterans' Appeals (Board) from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In June 2014, the Veteran appeared and provided testimony before the undersigned Veterans Law Judge (VLJ) via videoconference.  A transcript of that hearing is associated with the claims file.

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" and "VBMS" systems to ensure a total review of the evidence.

The issues of entitlement to increased ratings for left knee instability, left knee arthritis, scarring of the left knee, left leg length discrepancy, and right knee degenerative joint disease, as well as entitlement to service connection for left knee locking, sinusitis/rhinitis, asthma, tinnitus, and bilateral pes planus are all addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's currently diagnosed pseudofolliculitis barbae began during, and has continued since, his active service.


CONCLUSION OF LAW

The criteria for service connection for pseudofolliculitis barbae have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking service connection for several issues, including pseudofolliculitis barbae (PFB).  In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Regarding his claim for service connection for PFB, during his hearing the Veteran reported he started shaving with cheap razors during active service and it "messed my face up."

The Veteran's skin was noted to be in normal condition at his April 1994 entrance examination, and therefore the presumption of soundness applies.  38 U.S.C.A. § 1111; Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  Service treatment records reflect he was diagnosed with PFB in July 1994, during his active duty service.  Additionally, recent post-service treatment records reflect the Veteran continues to receive treatment for his PFB, and indicate he experienced this condition since at least the early 2000s, providing evidence in support of the Veteran's appeal.  

The Board notes that during the September 2012 VA examination, the examiner opined the Veteran did not have any skin disorder upon examination.  However, even if the Veteran's PFB resolved prior to this examination, service connection may be established if he had the disability at any time during the pendency of the appeal, as reflected in his post-service treatment records.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

Based on the foregoing, and affording all benefit of doubt to the Veteran, the elements of service connection are met and his appeal is granted.

ORDER

Service connection for pseudofolliculitis barbae is granted, subject to the laws and regulations governing the award of monetary benefits.


REMAND

During his hearing, the Veteran testified that he regularly received treatment at the VA medical center in Houston.  However, the most recent VA treatment records included in the claims file are from the fall of 2012.  Accordingly, remand of the remaining issues on appeal is required to obtain these identified and relevant VA treatment records.  

In addition to obtaining the updated VA treatment records, some of the issues on appeal require additional development upon remand.  These issues will be addressed in turn below.

Increased Ratings for Knees

The Veteran is seeking increased ratings for several service-connected disabilities related to both knees.  However, the most recent relevant VA examinations on record are from the fall of 2010, over four years ago.  Accordingly, new examinations should be provided to evaluate the current severity of the Veteran's various disabilities in each knee.






Sinusitis/Rhinitis

The Veteran is also seeking service connection for allergic sinusitis/rhinitis, which he alleges is due to his exposure to white dust while cleaning out WWII bunkers during service.

A VA treatment record from February 2012 indicates the Veteran received private treatment for his sinusitis from 1999, shortly after his separation from service, until he returned to VA care.  Unfortunately, these private treatment records are not included in the claims file.  Because these records would be highly relevant to the issue on appeal, remand is required to obtain these records.

Asthma

The Veteran is also seeking service connection for asthma.  During VA treatment in May 2012, the Veteran reported he previously received regular steroid shots for his asthma from his private provider.  Again, because these highly relevant private records are not included in the claims file, remand is required.  

After obtaining these private records, the Veteran should also be provided with a VA examination regarding his allergic rhinitis/sinusitis and asthma.

Pes Planus

The Veteran is also seeking service connection for bilateral pes planus.  Mild asymptomatic pes planus was noted on the Veteran's April 1994 entrance examination.  Therefore, his pes planus pre-existed active service.  The Veteran has asserted his pes planus worsened during active service.  Accordingly, remand for a VA examination is required to determine whether the Veteran's pre-existing pes planus increased in severity during his active duty service.




Accordingly, the case is REMANDED for the following actions:

1.  First, obtain updated VA treatment records since the fall of 2012, including any treatment at the VA medical center in Houston, Texas, and associate them with the claims file.

2.  After obtaining the updated VA treatment records, provide the Veteran with a VA examination to evaluate the current severity of his service-connected disabilities in both knees.  The examiner should be provided with the Veteran's complete claims file, including the newly obtained VA treatment records, and all required testing and evaluation should be completed.  

3.  After obtaining the proper authorization from the Veteran, obtain all relevant private medical records relating to his treatment for allergic rhinitis/sinusitis and asthma.  Particularly, records related to his treatment of rhinitis/sinusitis as early as 1999 and prior treatment of asthma with steroid shots should be obtained.  Any negative response should be fully documented in the claims file.

4.  Provide the Veteran with a VA examination to evaluate the nature and etiology of his current allergic rhinitis/sinusitis and asthma.  The examiner should be provided with the Veteran's claims file, including any newly obtained VA and private treatment records, and a complete rationale should be provided for any opinion expressed.  All required testing and evaluation should be completed.  

Consistent with the factual medical history, the examiner should answer the following questions:




a)  Is it as likely as not (50 percent or greater) the Veteran's diagnosed sinusitis/rhinitis began during, or was otherwise caused by, his active service, to include any exposure to dust while cleaning WWII bunkers therein?

b)  Is it as likely as not (50 percent or greater) the Veteran's diagnosed asthma began during, or was otherwise caused by, his active service?

5.  Provide the Veteran with a VA examination to evaluate the nature and etiology of his current bilateral pes planus.  The examiner should be provided with the Veteran's claims file, and a complete rationale should be provided for any opinion expressed.  All required testing and evaluation should be completed.  

Consistent with the factual medical history, including the mild pes planus noted at entrance to active service and the pes planus noted during the March 1999 VA examination, the examiner should answer the following questions:
		
a)  Did the Veteran's pre-existing pes planus increase in severity during active service?

b)  If so, was the increase in severity of the Veteran's pre-existing pes planus a result of the natural progression of the disease?

6.  After completing all the foregoing, readjudicate the appeals based on the complete claims file.  If the appeals remain denied, provide the Veteran and his representative with a supplemental statement of the case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


